Citation Nr: 0735868	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  99-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1957 to July 
1960.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In January 2006, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In May 
2007, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's representative 
filed a motion to vacate the Board's decision.  The Court 
granted the motion that month, vacating and remanding the 
case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2007, Court granted a motion for a joint remand for 
compliance with VA's duty to notify and assist the veteran 
under 38 C.F.R. § 5103A and 38 C.F.R. § 3.159.  Specifically, 
the parties agreed that VA should attempt to request and 
obtain any further service medical records that are not 
already associated with the veteran's claims file, comply 
with notice requirements specified in 38 C.F.R.  § 3.159(e) 
in the event that the records are not obtained, and afford 
the veteran a VA examination, including obtaining a medical 
opinion as to whether there is an etiological relationship 
between the veteran's currently diagnosed conditions of the 
back and neck and an incident in service from July 1957 to 
July 1960, more than 45 years ago.

The veteran contends that he suffers from back and neck 
disorders resulting from injuries sustained in late 1959 and 
early 1960.  He also asserts that he was treated for these 
disorders during a hospitalization at the Portsmouth Naval 
Air Hospital from January 27 to March 2 1960.  The joint 
motion refers to the RO's efforts to obtain service medical 
records, in particular records from the Portsmouth Naval 
Hospital.  

In so doing, the parties noted both that in October 1998 the 
veteran was informed that the RO had requested his service 
medical records on four occasions and that negative responses 
had been received each time.  The parties also noted that the 
claims file included at least one page of the January 27, 
1960 hospital summary from Portsmouth Naval Hospital.  

Indicated in the joint motion was VA's failure to adhere to 
the notification procedures of 38 C.F.R. § 3.159(e) in cases 
where identified records are not obtained.  Specifically, 
that the veteran was never informed in writing of the 
inability to obtain the Portsmouth Naval Hospital records, 
that further efforts would be futile, that VA would decide 
the claim based on the evidence of record unless he submitted 
the records VA was unable to obtain, or that it was 
ultimately his responsibility to obtain those records. 

In light of the joint motion, on remand, VA must continue to 
make efforts to obtain the identified records of inpatient 
treatment at the Portsmouth Naval Hospital.  If the records 
are not obtained and it is deemed that additional efforts 
would be futile, VA must comply with the notification 
requirements of 38 C.F.R. § 3.159(e).  

Also, the veteran indicated during his September 2005 
hearing, and in a May 2003 statement, that he was treated by 
a Dr. "M.G." of New Haven, Connecticut.  The veteran should 
be invited to submit identifying information and a release of 
information form so that VA may obtain any such records.  

Additionally, the parties to the joint motion agreed that 
another VA medical examination is necessary, notwithstanding 
the other examinations already obtained.  In discussing 
previous examination reports, the parties stated that those 
examinations did not appear to answer the question of whether 
there is an etiological relationship between the veteran's 
currently diagnosed conditions of the back and neck and an 
incident in service.  Therefore, the veteran must be afforded 
another VA examination and an appropriate opinion must be 
obtained.  As such examination must include a review of the 
claims file, including all medical and lay evidence, the 
examination should only be scheduled after all service 
medical records are obtained and associated with the claims 
file, or if no additional records are obtained, the 
requirements of 38 C.F.R. § 3.159(e) are met and an 
appropriate time is allowed for the veteran to respond.  

Finally, in a communication received in September 2007, the 
veteran's attorney requested that, should additional service 
medical records be located, copies of those records be 
provided to the veteran's attorney so that an addendum to a 
recently submitted medical opinion can be prepared.  

Accordingly, the case is REMANDED for the following action:

1.  Invite the veteran to provide a VA 
Form 21- 4142, Authorization and Consent 
to Release Information with all necessary 
identification information of the 
physician, Dr. "M.G." of New Haven, 
Connecticut, whom he contends treated him 
for his back and neck disorders upon 
release from service.  If sufficient 
information is provided, request any 
identified records and associate them with 
the claims file.  If no records are 
available, associate with the claims file 
efforts to obtain the records and any 
negative replies.  

2.  Request again records of inpatient 
treatment of the veteran at the Portsmouth 
Naval Hospital from January through March 
1960.  Associate any obtained records with 
the claims file.  Provide to the veteran 
and his representative copies of any 
service medical records obtained as a 
result of this Remand.  

If records are not available, obtain a 
negative reply and associate that reply 
with the claims file.  

Most importantly in light of the joint 
motion, in the event that any of the above 
records are not obtained, notify the 
veteran, in accordance with 38 C.F.R. § 
3.159(e), and allow for an appropriate 
period of time for the veteran to respond.  

3.  After the above development is 
completed, schedule the veteran for a VA 
examination to determine the nature and 
etiology of his claimed back and neck 
disorders.  The veteran's claims file and 
a copy of this Remand must be made 
available to the examiner, the examiner 
must review the claims file, including all 
medical and lay evidence, and the examiner 
is asked to annotate the examination 
report as to whether the claims file was 
reviewed.

The examiner is asked to identify all 
disorders of the veteran's neck and back.  

The examiner is asked to provide an 
opinion as to whether or not it is at 
least as likely as not (a 50 percent or 
greater probability) that any identified 
back or neck disorder is etiologically 
related to any incident during the 
veteran's active service from July 1957 to 
July 1960.  A complete rationale must be 
provided for all opinions rendered.  

4.  Finally, readjudicate the veteran's 
claims on appeal with consideration of all 
evidence obtained since the issuance of 
the November 2002 supplemental statement 
of the case (SSOC).  If the disposition 
remains unfavorable the veteran, furnish 
the veteran, and his representative, a 
SSOC and afford the applicable opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



